Case 1:16-cv-00079-RPK-CLP Document 194 Filed 03/05/21 Page 1 of 3 PageID #: 2851




                                   UNITED STATES DISTRICT COURT
                                   EASTERN DISTRICT OF NEW YORK

   ROSIE MARTINEZ,

                                    Plaintiff,          DECLARATION OF
                                                        GABRIEL P. HARVIS
                       -against-
                                                        16 CV 79 (RPK) (CLP)
   CITY OF NEW YORK, et al.,

                                    Defendants.


      Gabriel P. Harvis declares, pursuant to 28 U.S.C. § 1746, under penalty of perjury, that the

  following is true and correct:

      I am a partner in the law firm of Elefterakis, Elefterakis & Panek, attorneys for plaintiff Rosie

  Martinez. As such, I am fully familiar with the facts and circumstances of this case. I submit this

  declaration in support of plaintiff’s opposition to defendants’ partial motion for summary judgment

  and to dismiss.

                                      Exhibits to Plaintiff’s Opposition

              1. Annexed hereto as Exhibit 1 is a copy of the Affidavit of Rosie Martinez
                 dated December 18, 2020;
              2. Annexed hereto as Exhibit 2 is a copy of the Martinez Deposition
                 Transcript, December 29, 2016;
              3. Annexed hereto as Exhibit 3 is a copy of the Danny Rivera Deposition
                 Transcript, October 29, 2018;
              4. Annexed hereto as Exhibit 4 is a copy of the Joseph DiGennaro
                 Transcript, February 28, 2019;
              5. Annexed hereto as Exhibit 5 is a copy of the Search Warrant Affidavit;
              6. Annexed hereto as Exhibit 6 is a copy of the DiGennaro Transcript,
                 September 19, 2017;
              7. Annexed hereto as Exhibit 7 is a copy of the Evidence Discrepancy
                 Investigation;
              8. Annexed hereto as Exhibit 8 is a copy of the Memo of DiGennaro
                 Violations & Misconduct;
              9. Annexed hereto as Exhibit 9 is a copy of the Arraignment Transcript,
                 1/23/2015;
Case 1:16-cv-00079-RPK-CLP Document 194 Filed 03/05/21 Page 2 of 3 PageID #: 2852




           10. Annexed hereto as Exhibit 10 is a copy of the Investigation Card;
           11. Annexed hereto as Exhibit 11 is a copy of the CCRB Case # 2015-
               05687, Case Summary;
           12. Annexed hereto as Exhibit 12 is a copy of the Property clerk invoice
               4000286418;
           13. Annexed hereto as Exhibit 13 is a copy of the Transcript of Rosie
               Martinez IAB Interview, September 9, 2015;
           14. Annexed hereto as Exhibit 14 is a copy of the 50-h hearing testimony;
           15. Annexed hereto as Exhibit 15 is a copy of the CCRB excerpt;
           16. Annexed hereto as Exhibit 16 is a copy of the Martinez Deposition
               Transcript, January 23, 2020;
           17. Annexed hereto as Exhibit 17 is a copy of the IAB Audio Recording of
               Danny Rivera Interview, 9/9/15;
           18. Annexed hereto as Exhibit 18 is a copy of the Intentionally Blank;
           19. Annexed hereto as Exhibit 19 is a copy of the Hanrahan Report;
           20. Annexed hereto as Exhibit 20 is a copy of the NYPD IG Report on
               OG Complaint Process;
           21. Annexed hereto as Exhibit 21 is a copy of the Transcript Ryan
               Statement to IAB, 1/21/16;
           22. Annexed hereto as Exhibit 22 is a copy of the Property Clerk Invoice
               4000286418;
           23. Annexed hereto as Exhibit 23 is a copy of the Laliberte Deposition
               Transcript;
           24. Annexed hereto as Exhibit 24 is a copy of the Camhi Call to Command
               Center Transcript;
           25. Annexed hereto as Exhibit 25 is a copy of the IAB Investigative Report
               - Martinez, September 9, 2015;
           26. Annexed hereto as Exhibit 26 is a copy of the IAB Investigative Report
               - Rivera, September 9, 2015;
           27. Annexed hereto as Exhibit 27 is a copy of the Deposition Transcript
               of Lt. Camhi;
           28. Annexed hereto as Exhibit 28 is a copy of the Deposition Tr., Eric
               Ryan, February 5, 2019;
           29. Annexed hereto as Exhibit 29 is a copy of the Response to Request for
               Admission;
           30. Annexed hereto as Exhibit 30 is a copy of the Trotter Deposition,
               October 31, 2018;
           31. Annexed hereto as Exhibit 31 is a copy of the Plaintiff’s First Response
               to Defendants’ Discovery Demands;
           32. Annexed hereto as Exhibit 32 is a copy of the
                                 ;
           33. Annexed hereto as Exhibit 33 is a copy of the               ;
           34. Annexed hereto as Exhibit 34 is a copy of the Medical Screening Form;
           35. Annexed hereto as Exhibit 35 is a copy of the OLPA;


                                                 -2-
Case 1:16-cv-00079-RPK-CLP Document 194 Filed 03/05/21 Page 3 of 3 PageID #: 2853




            36. Annexed hereto as Exhibit 36 is a copy of the IAB Investigative Report
                is a copy of the Camhi Call;
            37. Annexed hereto as Exhibit 37 is a copy of the PG§210-04 Prisoner
                requiring medical treatment;
            38. Annexed hereto as Exhibit 38 is a copy of the PG§210-07 Prisoners is
                a copy of the Unusual Occurrence;
            39. Annexed hereto as Exhibit 39 is a copy of the QHC Progress Note,
                1/23/15;
            40. Annexed hereto as Exhibit 40 is a copy of the 107th Command Log;
            41. Annexed hereto as Exhibit 41 is a copy of the QCB Command Log;
            42. Annexed hereto as Exhibit 42 is a copy of the QCDA Intake Bureau
                Crime Report;
            43. Annexed hereto as Exhibit 43 is a copy of the Photos of plaintiff’s
                hands;
            44. Annexed hereto as Exhibit 44 is a copy of the Trotter Deposition;
            45. Annexed hereto as Exhibit 45 is a copy of the Peter Callaghan Decl.;
            46. Annexed hereto as Exhibit 46 is a copy of the Rosie Martinez CCRB
                Intake Call;
            47. Annexed hereto as Exhibit 47 is a copy of the Notice of Claim;
            48. Annexed hereto as Exhibit 48 is a copy of the Ryan CCRB Interview
                Tr.;
            49. Annexed hereto as Exhibit 49 is a copy of the Pontecorvo memo book;
            50. Annexed hereto as Exhibit 50 is a copy of the Pontecorvo deposition;
            51. Annexed hereto as Exhibit 51 is a copy of the QHC note;
            52. Annexed hereto as Exhibit 52 is a copy of the Incision photo;
            53. Annexed hereto as Exhibit 53 is a copy of the Meds; and
            54. Annexed hereto as Exhibit 54 is a copy of the Camhi memo book.

  Dated: Briarcliff Manor, New York
         December 18, 2020

                                                       ____________________________
                                                        Gabriel P. Harvis




                                                 -3-
